Citation Nr: 1535883	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  14-01 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, as secondary to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Jan Dils, Esquire


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1968 to October 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision of the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2014, the Veteran requested a hearing before a Veterans Law Judge at his local VA office, but in May 2015, he withdrew his hearing request. 

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claim on appeal.

The Veteran seeks service connection for an acquired psychiatric disorder.  Specifically, he asserts that his diagnosed acquired psychiatric disorder is due to his service-connected hypertension disability, his service-connected tinnitus disability and his service-connected valvular heart disease.  In support of his claim, the Veteran has submitted articles regarding connections between mental disorders and tinnitus, mental disorders and hypertension, and mental disorders and cardiovascular diseases.  

Post service VA records dated in November 2003 show that the Veteran was diagnosed with anxiety.  

Social Security Administration records show that the Veteran underwent an examination in February 2007 in which he described a pattern of depressed and anxious moods.  The Veteran stated that he felt that his anxiety was triggered by situations in which he felt uncertain.  He noted difficulties with energy, motivation and concentration.  He denied suicidal ideations.  He reported a low level of interests and denied having any hobbies.  He noted that he did not have significant social support outside of his family.  The examiner noted that the Veteran's attitude was tense and anxious.  His thought process was organized, he did not present delusional beliefs, his short-term memory was intact and his judgment appeared fair.  The Veteran was diagnosed with dysthymic disorder.  

A March 2012 VA examination report shows that the Veteran was diagnosed with anxiety disorder, not otherwise specified.  The examiner noted that the Veteran was cooperative, pleasant and made good eye contact.  His speech was within normal limits.  The Veteran denied experiencing any auditory, visual or tactile hallucinations.  His short and long term memory were good.  He stated that he had no feelings of worthlessness or hopelessness.  He denied suicidal or homicidal ideations.  He estimated having twelve friends. 

The examiner opined that the Veteran's anxiety disorder was less likely than not related to his service-connected conditions of hypertension and tinnitus.  The examiner noted that the Veteran's thought process and communication skills were expected to cause minimal interference with his social functioning.  

In an addendum and subsequent emails in October 2012, a VA examiner noted that the Veteran's symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The VA examiner also noted that the Veteran's mental condition was less likely as not due to his service.  

A September 2012 VA mental health note reflects that the Veteran complained of being depressed and anxious.  He was diagnosed with depressive disorder, not otherwise specified.  

Once VA undertakes to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007) (citing Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007)); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001).

While the March 2012 VA examiner opined that the Veteran's anxiety disorder was not caused by or a result of the Veteran's service-connected hypertension or tinnitus, that examiner did not provide an opinion regarding a relationship to the Veteran's service-connected valvular heart disease.  In addition, he did not offer a rationale nor did he discuss whether the acquired psychiatric disorder was aggravated by a service-connected disability.  In El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013), the United States Court of Appeals for Veterans Claims (Court) vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  As such, the Board finds that this matter must be remanded for a new examination and opinion addressing the likelihood that the Veteran's acquired psychiatric disorder has been aggravated by his service-connected hypertension disability, his service-connected tinnitus disability, and/or his service-connected valvular heart disease. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all relevant VA treatment records dated from April 2015 to the present and associate them with the claims file.

2.  After the above development has been completed, schedule the Veteran for a VA psychiatric examination conducted by a VA psychiatrist or psychologist to determine the current nature and etiology of his acquired psychiatric disorder.  The electronic claims file should be made available and reviewed by the examiner.  The examiner should identify all psychiatric pathology present, conducting any indicated tests and studies.

For any disability found upon examination, the examiner should address the following: 
a)  Is it at least as likely as not (50 percent or greater probability) that any acquired psychiatric disorder began in or is otherwise related to military service?

b)  Is it at least as likely as not (50 percent or greater probability) that any acquired psychiatric disorder was caused by a service-connected disability, to include hypertension, tinnitus and valvular heart disease?

c)  Is it at least as likely as not (50 percent or greater probability) that any acquired psychiatric disorder was aggravated (permanently increased in severity beyond the natural progress of the condition) by a service-connected disability, to include hypertension, tinnitus and valvular heart disease?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's acquired psychiatric disorder found prior to aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disability.

The examiner should also discuss the copies of medical articles the Veteran has submitted regarding possible etiological links between mental disorders, hypertension, tinnitus, and cardiovascular diseases.  

All opinions must be accompanied by a clear rationale.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement to service connection must be set forth in detail.

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




